Citation Nr: 0102871	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a right shoulder impingement 
(major) at any time from February 24, 1996, to July 10, 1997.

2.  Entitlement to an initial rating in excess of 20 percent 
for postoperative residuals of a right shoulder impingement 
(major) at any time from July 10, 1997, to August 3, 2000.

3.  Entitlement to an initial rating in excess of 30 percent 
for postoperative residuals of a right shoulder impingement 
(major) at any time from August 3, 2000.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1992 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA), St. Paul, Minnesota, 
Regional Office (RO), which, among other things, denied 
service connection for migraine headaches and granted service 
connection for a right shoulder disorder, rated as 10 percent 
disabling, effective February 24, 1996.

In August 2000, the RO granted service connection for cluster 
headaches, rated as noncompensably disabling, effective 
February 24, 1996.  Thus, the issue of entitlement to service 
connection for headaches has been resolved and the matter is 
no longer on appeal before the Board.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); 38 U.S.C.A. § 7105(d)(5) (West 1991).  

The RO also increased the 10 percent rating for the right 
shoulder disability to 20 percent, effective July 10, 1997, 
and to 30 percent, effective August 3, 2000.  When a claimant 
is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim remains open as long as the 
rating schedule provides for a higher rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. 
App. 218 (1995); AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the issues on appeal are as styled on the title 
page.

On the veteran's substantive appeal, VA Form 9, he stated 
that he desired a personal hearing before a hearing officer.  
Such hearing was scheduled to be held in May 1998.  The 
veteran however did not appear.  Additionally, he has 
requested that the hearing not be rescheduled.  See May 1998 
letter from the veteran.  Thus, no additional action in this 
regard is warranted.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.

2.  From February 24, 1996, to July 10, 1997, the veteran's 
postoperative residuals of a right shoulder impingement were 
manifested by subjective complaints of pain.

3.  From July 10, 1997, to August 3, 2000, the veteran's 
postoperative residuals of a right shoulder impingement were 
manifested by minimal discomfort, tenderness of the 
acromioclavicular and subdeltoid joints, as well as pain on 
use.  

4.  Since August 3, 2000, the veteran's postoperative 
residuals of a right shoulder impingement have been 
manifested by limitation of forward flexion to 80 degrees, 
backward flexion to 30 degrees, external rotation to 85 
degrees, and internal rotation to 25 degrees with pain on 
use.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for postoperative residuals of a right shoulder 
impingement (major) from February 24, 1996, to July 10, 1997, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 
5202, 5203 (2000).

2.  The criteria for entitlement to a rating in excess of 20 
percent for postoperative residuals of a right shoulder 
impingement (major) from July 10, 1997, to August 3, 2000, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201, 
5202, 5203 (2000).

3.  The criteria for entitlement to a rating in excess of 30 
percent for postoperative residuals of a right shoulder 
impingement (major) from August 3, 2000, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5201, 5202, 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased initial ratings for his service-
connected right shoulder disability.  As previously noted, 
when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Fenderson v. West, 12 Vet. App. 119; Shipwash v. 
Brown, 8 Vet. App. 218; AB v. Brown, 6 Vet. App. 35.  Of 
record are the veteran's service medical records, private 
medical reports dated from 1984 to 1998, and VA examination 
reports dated in 1997 and 2000.  The VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board must determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  The elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.40.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

In this case, the veteran is right-handed and his service-
connected right shoulder disability has been evaluated under 
Diagnostic Codes 5203 and 5201.  In part, diagnostic codes 
involving the shoulder of the major extremity provide that 
malunion of the clavicle or scapula or nonunion of the 
clavicle or scapula without loose movement warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

A 20 percent evaluation is warranted for limitation of motion 
of the arm at the shoulder level; nonunion of the clavicle or 
scapula with loose movement; dislocation of the clavicle or 
scapula; malunion of the humerus causing moderate deformity; 
or recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes, and guarding of movement only 
at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5202, 5203.

A 30 percent evaluation is warranted for limitation of motion 
of the arm to midway between the side and shoulder level, 
malunion of the humerus with marked deformity, or recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202.

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation and fibrous union of the 
humerus warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5202.   

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In January 1997 the RO received the veteran's application for 
VA benefits.  After reviewing the veteran's service medical 
records and private medical reports, the RO granted service 
connection for right shoulder impingement syndrome, and 
assigned a 10 percent rating, effective February 24, 1996, 
the day following the veteran's discharge from service, under 
the provisions of diagnostic code 5203.

Medical reports dated in 1996 from West Side Community Health 
Center show treatment for a left shoulder injury.  The 
reports do not reference the right shoulder disability.

On VA orthopedic examination in July 1997, the veteran stated 
that he was right-handed and worked as a printer.  The 
veteran complained of intermittent pain, particularly when 
throwing a ball overhead.  The pain increased in cold weather 
and when attempting to perform a crawl-style swim.  The 
veteran also stated that he could not carry heavy weights and 
was unable to put his arm across his back.  On examination of 
the right shoulder, no deformity or asymmetry as compared to 
the left shoulder was noted.  The arm elevated fully and 
internal and external rotations were possible to 90 degrees 
with minimal discomfort.  Retroversion was definitely limited 
and painful.  Tenderness over the acromioclavicular area as 
well as over the subdeltoid area was present.  There was no 
tenderness over the trapezius muscles, which also appeared 
equal.  Strength of the right hand also appeared normal as 
the veteran could press 340 pounds on the ergometer.  The 
impression was status post-arthroscopic surgery of the right 
shoulder, right shoulder impingement.  The examiner opined 
that the criteria of pain which could significantly limit 
functional ability, limitation of motion due to pain on use, 
and additional range of motion loss due to pain on use 
applied.  It was opined that the criteria of excess 
fatigability or incoordination did not seem to be applicable.  

On VA neurological examination, which was conducted that same 
month, reflexes of the arms were brisk and equal, and muscle 
strength was normal.  The radiographic report revealed 
inconclusive findings.  A bony fragment at the inferior 
aspect of the distal right clavicle with ill-defined distal 
acromioclavicular relationship on the axillary view.  The 
interpreting radiologist noted it was difficult to determine 
if there had been a fracture of the acromion, an os 
acromiale, or prior partial decompression of the 
acromioclavicular joint.  

Medical reports dated in 1998 from the Aspen Medical Group, 
P.A., in part, show on examination the veteran's motor 
strength of the upper extremities was symmetric and within 
normal limits.  Deep tendon reflexes were intact throughout.

A VA examination was also conducted in August 2000. During 
the interview, the veteran complained of tingling and 
cramping of the right hand, and stated that he had lost 
flexibility of the arm.  The veteran stated that his shoulder 
felt strong but he could not throw the ball when playing 
football or baseball.  Also, when he curled weights, there 
was a popping sound and the shoulder would cramp.  Pain of 
the shoulder occurred during cold weather too.  He described 
the pain as mild, dull, and annoying, not sharp.  The pain 
occurred two times per month and lasted one or two days.  
Activity aggravated the pain but pain was alleviated by 
relaxation and icing. 

On examination, measurements 10-centimeters above the upper 
border of the olecranon were 33 on the right and 34 on the 
left.  Grip strength pounds were to 220, bilaterally.  Range 
of motion tests, actively and passively, showed abduction to 
90 degrees, forward flexion to 80 degrees, backward flexion 
to 30 degrees, external rotation to 85 degrees, and internal 
rotation to 25 degrees.  No complaints of pain were noted on 
any range of motion.  There was no upper extremity atrophy, 
and no right shoulder redness, swelling, tenderness, or 
deformity.  The examiner stated that pain significantly 
limited functional ability, there was limitation of motion 
due to pain on use, and the degree of range of motion loss 
due to pain on use was approximately 30 percent.  There was 
no fatigability or loss of coordination.  X-ray studies 
showed no acute fractures, dislocations, and/or subluxations.  
The joint spaces were preserved and there was no joint 
effusion.  There was ossification of the distal inferior end 
of the right clavicle, which likely represented ossification 
of the sternocoracoid ligament secondary to a previous 
trauma.  The diagnosis was status post right shoulder 
arthroscopic surgical procedure with residual loss of range 
of motion of the right shoulder.  

In August 2000, the RO rated the disability as 20 percent 
disabling, effective July 10, 1997, and as 30 percent 
disabling, effective August 3, 2000, under diagnostic code 
5201.

In this case the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent at any 
time from February 24, 1996, to July 10, 1997.  Although the 
service medical records show complaints of pain of the right 
shoulder with a slightly decreased range of motion on 
internal rotation, clinical findings were otherwise 
unremarkable.  Additionally, medical reports from the West 
Side Health Center dated in 1996 do not reference the 
veteran's right shoulder disability.  During this period, 
there is no evidence of limitation of motion of the arm at 
the shoulder level; recurrent dislocation of the humerus at 
the scapulohumeral joint with infrequent episodes, and 
guarding of movement at the shoulder level; malunion of the 
humerus causing moderate deformity; or nonunion of the 
clavicle or scapula with loose movement.  Accordingly, the 
veteran's disability is properly rated as 10 percent 
disabling for this period.

The preponderance of the evidence is also against assigning 
an initial evaluation in excess of 20 percent for the right 
shoulder impingement disability at any time from July 10, 
1997, to August 3, 2000.  During this period, the clinical 
evidence fails to show that the veteran's right shoulder 
disorder caused limitation of motion of the arm to midway 
between the side and shoulder level; malunion of the humerus 
with marked deformity; or recurrent dislocation of the 
humerus at the scapulohumeral joint with frequent episodes, 
and guarding of all arm movements.  Instead, objective 
evaluation in July 1997 showed that the veteran's arm 
elevated fully, and internal and external rotations were 
possible to 90 degrees with minimal discomfort.  See 
generally, 38 C.F.R. § 4.71, Plate I (2000).  Although 
retroversion was limited and painful, and tenderness over the 
acromioclavicular area and subdeltoid area were noted, 
examination of the right shoulder revealed no evidence of 
deformity or asymmetry as compared to the left shoulder.  No 
evidence of recurrent dislocation of the humerus on the right 
was present either.  Further, even when considering the 
provisions of 4.40 and 4.45, the evidence shows that the 
veteran's right shoulder disability warrants no more than a 
20 percent evaluation.  As previously noted, clinical 
findings do not show that the veteran's disability picture 
meets the criteria required for a 20 percent rating under all 
applicable diagnostic codes, and a rating of 10 percent 
rating contemplating the veteran's pain on use and additional 
functional impairment has already been assigned.  Thus, 
entitlement to an increased rating in excess of 20 percent 
for this period is not warranted. 

The preponderance of the evidence is also against the claim 
for an initial rating in excess of 30 percent at any time 
subsequent to August 3, 2000, to date.  Recent clinical 
findings do not show limitation of motion of the arm to 25 
degrees from the side.  Rather, findings show abduction to 90 
degrees, forward flexion to 80 degrees with backward flexion 
to 30 degrees, and external rotation to 85 degrees with 
internal rotation to 25 degrees.  Additionally, no evidence 
of fibrous union of the humerus is present.  Recent x-ray 
studies show no evidence of acute fractures, dislocations, 
and/or subluxations.  Physical examination did not detect any 
upper extremity atrophy, or redness, swelling, tenderness, or 
deformity of the right shoulder.  The assigned schedular 
30 percent rating adequately contemplates the veteran's 
limitation of motion when additional functional impairment 
due to pain is considered.  See 38 C.F.R. § 4.71, Plate I, 
4.71a, Diagnostic Code 5201.  Evidence of fatigability or 
loss of coordination has not been demonstrated.  The Board 
also points out the even when considering the veteran's 
complaints of pain, numbness, and weakness, the disability is 
not more comparable to the criteria required for a higher 
schedular evaluation.  Accordingly, the evidence 
preponderates against the claim for an initial increased 
rating in excess of 30 percent at any time subsequent to 
August 3, 2000, to date. 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As demonstrated above, based on the 
facts found, separate ratings have been assigned for the 
veteran's right shoulder disability for the appropriate time 
periods.  

Finally, the provisions of 38 C.F.R. § 3.321(b)(1) (2000) 
have been considered.  However, the record before the Board 
does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that it is not indicated that the 
veteran's right shoulder disability has required frequent 
hospitalization or markedly interfered with the veteran's 
employment.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of a right shoulder impingement 
(major) at any time from February 24, 1996, to July 10, 1997, 
is denied.

Entitlement to an initial rating in excess of 20 percent for 
postoperative residuals of a right shoulder impingement 
(major) at any time from July 10, 1997, to August 3, 2000, is 
denied.

Entitlement to an initial rating in excess of 30 percent for 
postoperative residuals of a right shoulder impingement 
(major) at any time from August 3, 2000, to date, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

